Case 1:20-cv-00163-DKW-RT
         Case 3:18-cv-07477-VC
                            Document
                               Document
                                     110-1
                                         141Filed
                                               Filed
                                                  08/21/20
                                                     08/19/20Page
                                                               Page
                                                                  1 of
                                                                     1 11
                                                                       of 11 PageID #:
                                      1119



  GIBSON, DUNN & CRUTCHER LLP
  Theodore J. Boutrous, Jr., SBN 132099
    tboutrous@gibsondunn.com
  Andrea E. Neuman, SBN 149733
    aneuman@gibsondunn.com
  William E. Thomson, SBN 187912
    wthomson@gibsondunn.com
  Joshua S. Lipshutz, SBN 242557
    jlipshutz@gibsondunn.com
  333 South Grand Avenue
  Los Angeles, CA 90071
  Telephone: 213.229.7000
  Facsimile: 213.229.7520

  STERN KILCULLEN & RUFOLO LLC
  Herbert J. Stern (pro hac vice)
    hstern@sgklaw.com
  Joel M. Silverstein (pro hac vice)
    jsilverstein@sgklaw.com
  325 Columbia Turnpike, Suite 110
  P.O. Box 992
  Florham Park, NJ 07932-0992
  Telephone: 973.535.1900
  Facsimile: 973.535.9664

  Attorneys for Defendants CHEVRON
  CORPORATION and CHEVRON U.S.A., INC.

                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION

  PACIFIC COAST FEDERATION OF                   Case No. 3:18-cv-07477-VC
  FISHERMEN’S ASSOCIATIONS, INC.,
                                                JOINT RESPONSE TO COURT’S NOTICE
                Plaintiff,                      AND REQUEST TO VACATE CASE
                                                MANAGEMENT CONFERENCE
         v.
                                                Action Filed: November 14, 2018
  CHEVRON CORP.; CHEVRON U.S.A.,
  INC.; EXXON MOBIL CORP.;
  EXXONMOBIL OIL CORP.; BP P.L.C.; BP
  AMERICA, INC.; ROYAL DUTCH SHELL
  PLC; SHELL OIL PRODUCTS CO. LLC;
  CITGO PETROLEUM CORP.;

       JOINT RESPONSE TO COURT’S NOTICE AND REQUEST TO VACATE CASE MANAGEMENT
                                      CONFERENCE
                                 CASE NO. 3:18-cv-07477-VC


                                          EXHIBIT A
Case 1:20-cv-00163-DKW-RT
         Case 3:18-cv-07477-VC
                            Document
                               Document
                                     110-1
                                         141Filed
                                               Filed
                                                  08/21/20
                                                     08/19/20Page
                                                               Page
                                                                  2 of
                                                                     2 11
                                                                       of 11 PageID #:
                                      1120



  CONOCOPHILLIPS; CONOCOPHILLIPS
  CO.; PHILLIPS 66; TOTAL E&P USA INC.;
  TOTAL SPECIALTIES USA INC.; ENI
  S.P.A.; ENI OIL & GAS INC.; ANADARKO
  PETROLEUM CORP.; OCCIDENTAL
  PETROLEUM CORP.; OCCIDENTAL
  CHEMICAL CORP.; REPSOL S.A.; REPSOL
  ENERGY NORTH AMERICA CORP.;
  REPSOL TRADING USA CORP.;
  MARATHON OIL CO.; MARATHON OIL
  CORP.; MARATHON PETROLEUM CORP.;
  HESS CORP.; DEVON ENERGY CORP.;
  DEVON ENERGY PRODUCTION CO., L.P.;
  ENCANA CORP.; APACHE CORP.; and
  DOES 1 through 100, inclusive,

              Defendants.




      JOINT RESPONSE TO COURT’S NOTICE AND REQUEST TO VACATE CASE MANAGEMENT
                                     CONFERENCE
                                CASE NO. 3:18-cv-07477-VC
                                   EXHIBIT A
Case 1:20-cv-00163-DKW-RT
         Case 3:18-cv-07477-VC
                            Document
                               Document
                                     110-1
                                         141Filed
                                               Filed
                                                  08/21/20
                                                     08/19/20Page
                                                               Page
                                                                  3 of
                                                                     3 11
                                                                       of 11 PageID #:
                                      1121



            On August 10, 2020, the Court issued a Clerk’s Notice Scheduling Case Management

  Conference, which set a further Case Management Conference for August 26, 2020, and ordered

  a joint case management statement to be filed by August 19, 2020. Dkt. No. 133. For the

  reasons set out below, the parties respectfully request that the case management conference be

  postponed until proceedings in the Supreme Court have concluded. 1

            On January 2, 2019, the Court granted a joint stipulation to “stay further proceedings in

  this matter until both sets of appeals currently pending in the Ninth Circuit as Nos. 18-15499, 18-

  15502, 18-15503, 18-16376, and 18-16663 are finally resolved, including resolution of any en

  banc proceedings in the Ninth Circuit or proceedings in the United States Supreme Court.” Dkt.

  No. 91.

            On May 26, 2020, the Ninth Circuit issued decisions in County of San Mateo. v. Chevron

  Corp., Nos. 18-15499, 18-15502, 18-15503, and 18-16376 (9th Cir.) and City of Oakland v. BP

  PLC, No. 18-16663 (9th Cir.). On July 8, 2020, the defendants filed a petition for panel

  rehearing and/or rehearing en banc in City of Oakland, and on July 9, 2020, defendants filed a

  petition for rehearing en banc in County of San Mateo. On August 4, 2020, and August 12,

  2020, the Ninth Circuit denied the petitions in County of San Mateo and City of Oakland,

  respectively. Defendants intend to file petitions for writs of certiorari to the Supreme Court of

  the United States in both actions. 2     Proceedings are not yet resolved in the United States

  Supreme Court.




  1
      This response is submitted subject to and without waiver of any defense, affirmative defense,
      or objection, including personal jurisdiction, insufficient process, or insufficient service of
      process. Nothing in this response addresses or affects any party’s position in any other case,
      including County of San Mateo or City of Oakland.
  2
      At least one similar petition for certiorari is currently pending before the Supreme Court and
      will likely be acted upon at the beginning of the Court’s October Term. See BP p.l.c. v.
      Mayor & City Council of Baltimore, No. 19-1189 (distributed for Conference on Sept. 29,
      2020).
  1
       JOINT RESPONSE TO COURT’S NOTICE AND REQUEST TO VACATE CASE MANAGEMENT
                                      CONFERENCE
                                 CASE NO. 3:18-cv-07477-VC
                                           EXHIBIT A
Case 1:20-cv-00163-DKW-RT
         Case 3:18-cv-07477-VC
                            Document
                               Document
                                     110-1
                                         141Filed
                                               Filed
                                                  08/21/20
                                                     08/19/20Page
                                                               Page
                                                                  4 of
                                                                     4 11
                                                                       of 11 PageID #:
                                      1122



         In light of the foregoing, the parties respectfully submit that this case remains stayed and

  request that the Court vacate the August 26 Case Management Conference and associated

  deadlines, pursuant to the Court’s order dated January 2, 2019 (Dkt. No. 91). The parties

  propose that they notify the Court of the resolution of proceedings in the United States Supreme

  Court within 14 days of such resolution.



  Dated : August 19, 2020                       Respectfully submitted,


   By: **/s/ Victor M. Sher                         By: /s/ Theodore J. Boutrous

   Victor M. Sher                                   Theodore J. Boutrous, Jr. (SBN 132099)
   vic@sheredling.com                               William E. Thomson (SBN 187912)
   Matthew K. Edling                                GIBSON, DUNN & CRUTCHER LLP
   matt@sheredling.com                              333 South Grand Avenue
   Timothy R. Sloane                                Los Angeles, CA 90071
   tim@sheredling.com                               Telephone: (213) 229-7000
   Martin D. Quiñones                               Facsimile: (213) 229-7520
   marty@sheredling.com                             E-mail: tboutrous@gibsondunn.com
   Meredith S. Wilensky                             E-mail: wthomson@gibsondunn.com
   meredith@sheredling.com
   SHER EDLING LLP                                  Ethan D. Dettmer (SBN 196046)
   100 Montgomery Street, Suite 1410                Joshua S. Lipshutz (SBN 242557)
   San Francisco, CA 94104                          GIBSON, DUNN & CRUTCHER LLP
   Telephone: (628) 231-2500                        555 Mission Street, Suite 3000
   Facsimile: (628) 231-2929                        San Francisco, CA 94105
                                                    Telephone: (415) 393-8200
   Attorneys for Plaintiff                          Facsimile: (415) 393-8306
   THE PACIFIC COAST FEDERATION OF                  E-mail: edettmer@gibsondunn.com
   FISHERMEN’S ASSOCIATIONS, INC.                   E-mail: jlipshutz@gibsondunn.com

   ** Pursuant to Civ. L.R. 5-1(i)(3), the          Andrea E. Neuman (SBN 149733)
   electronic signatory has obtained approval       Anne Champion (pro hac vice)
   from this signatory                              GIBSON, DUNN & CRUTCHER LLP
                                                    200 Park Avenue
                                                    New York, NY 10166-0193
                                                    Telephone: (212) 351-4000
                                                    Facsimile: (212) 351-5281
                                                    E-mail: aneuman@gibsondunn.com
                                                    E-mail: achampion@gibsondunn.com
  2
       JOINT RESPONSE TO COURT’S NOTICE AND REQUEST TO VACATE CASE MANAGEMENT
                                      CONFERENCE
                                 CASE NO. 3:18-cv-07477-VC
                                         EXHIBIT A
Case 1:20-cv-00163-DKW-RT
         Case 3:18-cv-07477-VC
                            Document
                               Document
                                     110-1
                                         141Filed
                                               Filed
                                                  08/21/20
                                                     08/19/20Page
                                                               Page
                                                                  5 of
                                                                     5 11
                                                                       of 11 PageID #:
                                      1123




   By: /s/ Kevin Orsini                         Herbert J. Stern (pro hac vice)
                                                hstern@sgklaw.com
   Kevin Orsini                                 Joel M. Silverstein (pro hac vice)
   Vanessa A. Lavely                            jsilverstein@sgklaw.com
   CRAVATH, SWAINE & MOORE LLP                  STERN KILCULLEN & RUFOLO LLC
   825 Eighth Avenue                            325 Columbia Turnpike, Suite 110
   New York, NY 10019                           P.O. Box 992
   Tel: (212) 474-1718                          Florham Park, NJ 07932-0992
   Fax: (212) 474-3700                          Telephone:     973.535.1900
   E-mail: korsini@cravath.com                  Facsimile:     973.535.9664
   E-mail: vlavely@cravath.com

   Attorneys for Defendant                      Attorneys for Defendants,
   ANADARKO PETROLEUM CORPORATION               CHEVRON CORP. and CHEVRON U.S.A.,
                                                INC.
   ** Pursuant to Civ. L.R. 5-1(i)(3), the
   electronic signatory has obtained approval
   from this signatory
                                                By: **/s/ Patrick W. Mizell

                                                Mortimer Hartwell (SBN 154556)
   By: **/s/ Jonathan W. Hughes                 VINSON & ELKINS LLP
                                                555 Mission Street Suite 2000
   Jonathan W. Hughes (SBN 186829)              San Francisco, CA 94105
   ARNOLD & PORTER KAYE SCHOLER                 Telephone: (415) 979-6930
   LLP                                          E-mail: mhartwell@velaw.com
   Three Embarcadero Center, 10th Floor
   San Francisco, California 94111-4024         Patrick W. Mizell (pro hac vice)
   Telephone: (415) 471-3100                    VINSON & ELKINS LLP
   Facsimile: (415) 471-3400                    1001 Fannin Suite 2300
   E-mail: jonathan.hughes@arnoldporter.com     Houston, TX 77002
                                                Telephone: (713) 758-2932
   Matthew T. Heartney (SBN 123516)             E-mail: pmizell@velaw.com
   John D. Lombardo (SBN 187142)                E-mail: cmilner@velaw.com
   ARNOLD & PORTER KAYE SCHOLER
   LLP
   777 South Figueroa Street, 44th Floor        Attorneys for Defendant
   Los Angeles, California 90017-5844           APACHE CORPORATION
   Telephone: (213) 243-4000
   Facsimile: (213) 243-4199                    ** Pursuant to Civ. L.R. 5-1(i)(3), the
   E-mail: matthew.heartney@arnoldporter.com    electronic signatory has obtained approval
   E-mail: john.lombardo@arnoldporter.com       from this signatory



  3
       JOINT RESPONSE TO COURT’S NOTICE AND REQUEST TO VACATE CASE MANAGEMENT
                                      CONFERENCE
                                 CASE NO. 3:18-cv-07477-VC
                                         EXHIBIT A
Case 1:20-cv-00163-DKW-RT
         Case 3:18-cv-07477-VC
                            Document
                               Document
                                     110-1
                                         141Filed
                                               Filed
                                                  08/21/20
                                                     08/19/20Page
                                                               Page
                                                                  6 of
                                                                     6 11
                                                                       of 11 PageID #:
                                      1124




   Philip H. Curtis (pro hac vice forthcoming)   By: **/s/ Andrew McGaan
   Nancy Milburn (pro hac vice forthcoming)
   ARNOLD & PORTER KAYE SCHOLER                  Christopher W. Keegan (SBN 232045)
   LLP                                           KIRKLAND & ELLIS LLP
   250 West 55th Street                          555 California Street
   New York, NY 10019-9710                       San Francisco, California 94104
   Telephone: (212) 836-8000                     Telephone: (415) 439-1400
   Facsimile: (212) 836-8689                     Facsimile: (415) 439-1500
   E-mail: philip.curtis@arnoldporter.com        E-mail: chris.keegan@kirkland.com
   E-mail: nancy.milburn@arnoldporter.com
                                                 Andrew R. McGaan, P.C. (pro hac vice
                                                 forthcoming)
   Attorneys for Defendant                       KIRKLAND & ELLIS LLP
   BP AMERICA INC.                               300 North LaSalle
                                                 Chicago, Illinois 60654
   ** Pursuant to Civ. L.R. 5-1(i)(3), the       Telephone: (312) 862-2000
   electronic signatory has obtained approval    Facsimile: (312) 862-2200
   from this signatory                           E-mail: andrew.mcgaan@kirkland.com

                                                 Anna G. Rotman, P.C. (pro hac vice
                                                 forthcoming)
   By: **/s/ Carol M. Wood                       KIRKLAND & ELLIS LLP
                                                 609 Main Street
   Megan R. Nishikawa (SBN 271670)               Houston, Texas 77002
   KING & SPALDING LLP                           Telephone: (713) 836-3600
   101 Second Street, Suite 2300                 Facsimile: (713) 836-3601
   San Francisco, CA 94105                       E-mail: anna.rotman@kirkland.com
   Telephone: (415) 318-1200
   Facsimile: (415) 318-1300                     Bryan D. Rohm (pro hac vice forthcoming
   Email: mnishikawa@kslaw.com                   TOTAL E&P USA, INC.
                                                 1201 Louisiana Street, Suite 1800
   Tracie J Renfroe (pro hac vice)               Houston, TX 77002
   Carol M. Wood (pro hac vice)                  Telephone: (713) 647-3420
   KING & SPALDING LLP                           E-mail: bryan.rohm@total.com
   1100 Louisiana Street, Suite 4000
   Houston, Texas 77002
   Telephone: (713) 751-3200                     Attorneys for Defendants
   Facsimile: (713) 751-3290                     TOTAL E&P USA INC. and TOTAL
   Email: trenfroe@kslaw.com                     SPECIALTIES USA INC.
   Email: cwood@kslaw.com
                                                 ** Pursuant to Civ. L.R. 5-1(i)(3), the
                                                 electronic signatory has obtained approval
                                                 from this signatory

  4
       JOINT RESPONSE TO COURT’S NOTICE AND REQUEST TO VACATE CASE MANAGEMENT
                                      CONFERENCE
                                 CASE NO. 3:18-cv-07477-VC
                                         EXHIBIT A
Case 1:20-cv-00163-DKW-RT
         Case 3:18-cv-07477-VC
                            Document
                               Document
                                     110-1
                                         141Filed
                                               Filed
                                                  08/21/20
                                                     08/19/20Page
                                                               Page
                                                                  7 of
                                                                     7 11
                                                                       of 11 PageID #:
                                      1125



   Attorneys for Defendants
   CONOCOPHILLIPS and                           By: **/s/ Peter Duchesneau
   CONOCOPHILLIPS COMPANY
                                                Craig A. Moyer (SBN 094187)
   ** Pursuant to Civ. L.R. 5-1(i)(3), the      Peter Duchesneau (SBN 168917)
   electronic signatory has obtained approval   MANATT, PHELPS & PHILLIPS, LLP
   from this signatory                          11355 West Olympic Boulevard
                                                Los Angeles, CA 90064-1614
                                                Telephone: (310) 312-4000
                                                Facsimile: (310) 312-4224
   By: **/s/ Gregory Evans                      E-mail: cmoyer@manatt.com
                                                E-mail: pduchesneau@manatt.com
   Gregory Evans (SBN 147623)
   MCGUIREWOODS LLP                             Nathan P. Eimer (pro hac vice)
   Wells Fargo Center                           Pamela Hanebutt (pro hac vice)
   South Tower                                  Lisa Meyer (pro hac vic)
   355 S. Grand Avenue, Suite 4200              EIMER STAHL, LLP
   Los Angeles, CA 90071-3103                   Suite 1100
   Telephone: (213) 457-9844                    224 South Michigan Avenue
   Facsimile: (213) 457-9888                    Chicago, IL 60604
   E-mail: gevans@mcguirewoods.com              Telephone: (312) 660-7605
                                                Facsimile: (312) 961-3204
   Steven R. Williams (pro hac vice             E-mail: neimer@EimerStahl.com
   forthcoming)                                 E-mail: phanebutt@EimerStahl.com
   Joy C. Fuhr (pro hac vice forthcoming)       E-mail: lmeyer@EimerStahl.com
   Brian D. Schmalzbach (pro hac vice           E-mail: rjanove@EimerStahl.com
   forthcoming)
   MCGUIREWOODS LLP                             Robert E. Dunn (SBN 275600)
   800 East Canal Street                        EIMER STAHL
   Richmond, VA 23219-3916                      99 S. Almaden Blvd. Suite 6620
   Telephone: (804) 775-1141                    San Jose, CA 95113
   Facsimile: (804) 698-2208                    Telephone: (669) 231-8755
   E-mail: srwilliams@mcguirewoods.com          Facsimile: (312) 961-3204
   E-mail: jfuhr@mcguirewoods.com               E-mail: rdunn@eimerstahl.com
   E-mail: bschmalzbach@mcguirewoods.com

                                                Attorneys for Defendant
   Attorneys for Defendants                     CITGO PETROLEUM CORPORATION
   DEVON ENERGY CORPORATION and
   DEVON ENERGY PRODUCTION                      ** Pursuant to Civ. L.R. 5-1(i)(3), the
   COMPANY, L.P.                                electronic signatory has obtained approval
                                                from this signatory
   ** Pursuant to Civ. L.R. 5-1(i)(3), the
   electronic signatory has obtained approval
   from this signatory

  5
       JOINT RESPONSE TO COURT’S NOTICE AND REQUEST TO VACATE CASE MANAGEMENT
                                      CONFERENCE
                                 CASE NO. 3:18-cv-07477-VC
                                         EXHIBIT A
Case 1:20-cv-00163-DKW-RT
         Case 3:18-cv-07477-VC
                            Document
                               Document
                                     110-1
                                         141Filed
                                               Filed
                                                  08/21/20
                                                     08/19/20Page
                                                               Page
                                                                  8 of
                                                                     8 11
                                                                       of 11 PageID #:
                                      1126



   By: **/s/ Michael F. Healy                   By: **/s/ Steven M. Bauer

   Michael F. Healy (SBN 95098)                 Steven M. Bauer
   SHOOK HARDY & BACON LLP                      Margaret Tough
   One Montgomery St., Suite 2700               LATHAM & WATKINS LLP
   San Francisco, CA 94104                      505 Montgomery Street
   Telephone: (415) 544-1942                    Suite 2000
   E-mail: mfhealy@shb.com                      San Francisco, CA 94111-6538
                                                Telephone: (415) 395-8083
   Michael L. Fox (SBN 173355)                  Facsimile:
   DUANE MORRIS LLP                             E-mail: steven.bauer@lw.com
   Spear Tower                                  E-mail: margaret.tough@lw.com
   One Market Plaza, Suite 2200
   San Francisco, CA 94105-1127
   Telephone: (415) 957-3092                    Attorneys for Defendant
   E-mail: MLFox@duanemorris.com                PHILLIPS 66

                                                ** Pursuant to Civ. L.R. 5-1(i)(3), the
   Attorneys for Defendant                      electronic signatory has obtained approval
   OVINTIV CANADA ULC (fka “ENCANA              from this signatory
   CORPORATION”)

   ** Pursuant to Civ. L.R. 5-1(i)(3), the
   electronic signatory has obtained approval   By: **/s/ Dawn Sestito
   from this signatory
                                                M. Randall Oppenheimer (SBN 77649)
                                                Dawn Sestito (SBN 214011)
                                                O’MELVENY & MYERS LLP
   By: **/s/ David E. Cranston                  400 South Hope Street
                                                Los Angeles, California 90071-2899
   David E. Cranston (SBN 122558)               Telephone: (213) 430-6000
   GREENBERG GLUSKER FIELDS                     Facsimile: (213) 430-6407
   CLAMAN & MACHTINGER LLP                      E-Mail: roppenheimer@omm.com
   1900 Avenue of the Stars, 21st Floor, Los    E-Mail: dsestito@omm.com
   Angeles, CA 90067
   Telephone: (310) 785-6897
   Facsimile: (310) 201-2361
   E-mail: DCranston@greenbergglusker.com


   Attorneys for Defendants
   ENI OIL & GAS INC.




  6
       JOINT RESPONSE TO COURT’S NOTICE AND REQUEST TO VACATE CASE MANAGEMENT
                                      CONFERENCE
                                 CASE NO. 3:18-cv-07477-VC
                                         EXHIBIT A
Case 1:20-cv-00163-DKW-RT
         Case 3:18-cv-07477-VC
                            Document
                               Document
                                     110-1
                                         141Filed
                                               Filed
                                                  08/21/20
                                                     08/19/20Page
                                                               Page
                                                                  9 of
                                                                     9 11
                                                                       of 11 PageID #:
                                      1127



   ** Pursuant to Civ. L.R. 5-1(i)(3), the      Theodore V. Wells, Jr. (pro hac vice
   electronic signatory has obtained approval   forthcoming)
   from this signatory                          Daniel J. Toal (pro hac vice forthcoming)
                                                Yahonnes Cleary (pro hac vice forthcoming)
                                                Caitlin Grusauskas (pro hac vice
                                                forthcoming)
   By: **/s/ J. Scott Janoe                     PAUL, WEISS, RIFKIND, WHARTON &
                                                GARRISON LLP
   Christopher J. Carr (SBN 184076)             1285 Avenue of the Americas
   Jonathan A. Shapiro (SBN 257199)             New York, NY 10019-6064
   BAKER BOTTS L.L.P.                           Telephone: (212) 373-3000
   101 California Street                        Facsimile: (212) 757-3990
   36th Floor, Suite 3600                       E-Mail: twells@paulweiss.com
   San Francisco, California 94111              E-Mail: dtoal@paulweiss.com
   Telephone: (415) 291-6200                    E-Mail: ycleary@paulweiss.com
   Facsimile: (415) 291-6300                    E-Mail: cgrusauskas@paulweiss.com
   Email: chris.carr@bakerbotts.com
   Email: jonathan.shapiro@bakerbotts.com       Attorneys for Defendants
                                                EXXON MOBIL CORPORATION and
   Scott Janoe (pro hac vice)                   EXXONMOBIL OIL CORPORATION
   BAKER BOTTS L.L.P.
   910 Louisiana Street                         ** Pursuant to Civ. L.R. 5-1(i)(3), the
   Houston, Texas 77002                         electronic signatory has obtained approval
   Telephone: (713) 229-1553                    from this signatory
   Facsimile: (713) 229 7953
   Email: scott.janoe@bakerbotts.com
                                                By: **/s/ Shannon Broome
   Evan Young (pro hac vice)
   BAKER BOTTS L.L.P.                           Shannon S. Broome (SBN 150119)
   98 San Jacinto Boulevard                     HUNTON ANDREWS KURTH LLP
   Austin, Texas 78701                          50 California Street, Suite 1700
   Telephone: (512) 322-2506                    San Francisco, CA 94111
   Facsimile: (512) 322-8306                    Tel: (415) 975-3718
   Email: evan.young@bakerbotts.com             Fax: (415) 975-3701
                                                E-mail: SBroome@HuntonAK.com
   Megan Berge (pro hac vice)
   BAKER BOTTS L.L.P.                           Ann Marie Mortimer (SBN 169077)
   700 K Street, N.W.                           HUNTON ANDREWS KURTH LLP
   Washington, D.C. 20001                       550 South Hope Street, Suite 2000
   Telephone: (202) 639-1308                    Los Angeles, CA 90071
   Facsimile: (202) 639-1171                    Tel: (213) 532-2103
   Email: megan.berge@bakerbotts.com            Fax: (213) 312-4752
                                                E-mail: AMortimer@HuntonAK.com



  7
       JOINT RESPONSE TO COURT’S NOTICE AND REQUEST TO VACATE CASE MANAGEMENT
                                      CONFERENCE
                                 CASE NO. 3:18-cv-07477-VC
                                         EXHIBIT A
Case 1:20-cv-00163-DKW-RT
         Case 3:18-cv-07477-VC
                            Document
                               Document
                                     110-1
                                         141Filed
                                               Filed
                                                  08/21/20
                                                     08/19/20Page
                                                               Page
                                                                  10 10
                                                                     of 11
                                                                        of 11 PageID #:
                                      1128



   Attorneys for Defendant
   HESS CORPORATION, REPSOL S.A and             Shawn Patrick Regan (pro hac vice)
   REPSOL ENERGY NORTH AMERICA                  HUNTON ANDREWS KURTH LLP
   CORP.                                        200 Park Avenue
                                                New York, NY 10166
                                                Tel: (212) 309-1046
   ** Pursuant to Civ. L.R. 5-1(i)(3), the      Fax: (212) 309-1100
   electronic signatory has obtained approval   E-mail: SRegan@HuntonAK.com
   from this signatory

                                                Attorneys for Defendant
                                                MARATHON PETROLEUM CORPORATION
   By: /s/ Kevin Orsini
                                                ** Pursuant to Civ. L.R. 5-1(i)(3), the
   Kevin Orsini                                 electronic signatory has obtained approval
   Vanessa A. Lavely                            from this signatory
   CRAVATH, SWAINE & MOORE LLP
   825 Eighth Avenue
   New York, NY 10019
   Tel: (212) 474-1718                          By: **/s/ Ross M. Petty
   Fax: (212) 474-3700
   E-mail: korsini@cravath.com                  Ross M. Petty (SBN 166366)
   E-mail: vlavely@cravath.com                  NIXON PEABODY LLP
                                                One Embarcadero Center, 32nd Floor
   Stephen C. Lewis                             San Francisco, CA 94111
                                                Telephone: (415) 984-8200
   R. Morgan Gilhuly
                                                Facsimile: (866) 542-6538
   BARG COFFIN LEWIS & TRAPP, LLP
                                                E-mail:     rpetty@nixonpeabody.com
   350 California Street, 22nd Floor
   San Francisco, California 94104-1435
                                                David C. Frederick (pro hac vice pending)
   Telephone: (415) 228-5400
                                                Brendan J. Crimmins (pro hac vice pending)
   Facsimile: (415) 228-5450
                                                KELLOGG, HANSEN, TODD, FIGEL &
   E-mail: slewis@bargcoffin.com
                                                FREDERICK, P.L.L.C.
   E-mail: mgilhuly@bargcoffin.com
                                                1615 M Street, N.W., Suite 400
                                                Washington, D.C. 20036
   Attorneys for Defendants
                                                Telephone: (202) 326-7900
   OCCIDENTAL PETROLEUM CORP. and
                                                Facsimile: (202) 326-7999
   OCCIDENTAL CHEMICAL CORP.
                                                E-mail: dfrederick@kellogghansen.com
                                                E-mail: bcrimmins@kellogghansen.com
   ** Pursuant to Civ. L.R. 5-1(i)(3), the
   electronic signatory has obtained approval
   from this signatory
                                                Attorneys for Defendants
                                                ROYAL DUTCH SHELL PLC and SHELL
                                                OIL PRODUCTS COMPANY LLC


  8
       JOINT RESPONSE TO COURT’S NOTICE AND REQUEST TO VACATE CASE MANAGEMENT
                                      CONFERENCE
                                 CASE NO. 3:18-cv-07477-VC
                                         EXHIBIT A
Case 1:20-cv-00163-DKW-RT
         Case 3:18-cv-07477-VC
                            Document
                               Document
                                     110-1
                                         141Filed
                                               Filed
                                                  08/21/20
                                                     08/19/20Page
                                                               Page
                                                                  11 11
                                                                     of 11
                                                                        of 11 PageID #:
                                      1129



   By: **/s/ Catherine Y. Lui                   ** Pursuant to Civ. L.R. 5-1(i)(3), the
                                                electronic signatory has obtained approval
   Catherine Y. Lui (SBN 239648)                from this signatory
   ORRICK, HERRINGTON & SUTCLIFFE,
   LLP
   The Orrick Building
   405 Howard Street
   San Francisco, CA 94105
   Telephone: (415) 773-5571
   Facsimile: (415) 773-5749
   E-mail: clui@orrick.com

   Robert P Reznick (pro hac vice)
   ORRICK, HERRINGTON & SUTCLIFFE,
   LLP
   1152 15th Street, NW
   Washington, DC 20005-1706
   Telephone: (202) 339-8409
   Facsimile: (202) 339-8500
   Email: rreznick@orrick.com

   James Stengel (pro hac vice)
   ORRICK, HERRINGTON &
   SUTCLIFFE, LLP
   51 West 52nd Street
   New York, NY 10019-6142
   Telephone: (212) 506-3775
   Facsimile: (212) 506-5151
   Email: jstengel@orrick.com

   Attorneys for Defendants
   MARATHON OIL CORPORATION and
   MARATHON OIL COMPANY

   ** Pursuant to Civ. L.R. 5-1(i)(3), the
   electronic signatory has obtained approval
   from this signatory




  9
       JOINT RESPONSE TO COURT’S NOTICE AND REQUEST TO VACATE CASE MANAGEMENT
                                      CONFERENCE
                                 CASE NO. 3:18-cv-07477-VC
                                         EXHIBIT A
